Edgar F. Hazleton, S.
In Ms will, decedent left “ Unto my wife, Loretta Ende, only that portion of my estate that she would be entitled to receive * * * if I had died intestate.”
The widow has exercised her right of election and also asserts that she is entitled to receive the equivalent of her intestate share pursuant to the provision mentioning her in the will without exercising her right of election.
However, the children of decedent claim that his widow had abandoned decedent and accordingly is entitled to nothing. (Decedent Estate Law, §§ 18, 87.)
I believe the first thing I should do is to try preliminarily the issue of whether his widow had abandoned decedent so that her status becomes established. (Matter of Gahan, 194 Misc. 413, affd. 276 App. Div. 647.)
Proceed accordingly.